915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Jacob SANTEN III, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 90-1226.
United States Court of Appeals, Sixth Circuit.
Oct. 11, 1990.

Before NATHANIEL R. JONES and WELLFORD, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
John Jacob Santen III appeals a judgment of the district court which denied his petition for a writ of habeas corpus.  He now moves to expedite the appeal to allow its submission on the briefs.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Santen, an inmate at the Federal Correctional Institution in Milan, Michigan, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2241 in the United States District Court for the Eastern District of Michigan.  In support of his request for that relief, he related that on September 9, 1984, a court in Montana had sentenced him to a term of five years imprisonment followed by five years probation as punishment for his conviction for the state offense of possession of methamphetamine.  Santen further alleged that based largely upon those same acts, federal authorities subsequently secured his conviction for engaging in a continuing criminal enterprise in violation of 21 U.S.C. Sec. 848.  As punishment for that offense, he was sentenced to a term of ten years imprisonment to be served concurrently with that imposed in consequence of his state conviction.  Relying upon 18 U.S.C. Sec. 3568, Santen maintained that he was entitled to a credit for any time served on his state sentence prior to the imposition of sentence for his conviction for the federal offense.  The district court disagreed and denied the petition for habeas relief.  Upon the denial of a motion to reconsider, Santen filed this appeal.


3
After a thorough review of the record and the briefs, this court has concluded that the district court properly dismissed the petition for a writ of habeas corpus.   United States v. Shillingford, 586 F.2d 372, 374 (5th Cir.1978).  Accordingly, the motion to expedite the appeal is granted and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.